Title: To James Madison from Robert Montgomery, 30 July 1804 (Abstract)
From: Montgomery, Robert
To: Madison, James


30 July 1804, Alicante. “I had the honor of addressing you on the 31 March last inclosing the Marine list til the 1 Jany: since which I am deprived of your favors you will please find a continuation of the list down to the first of this month [not found].
“The Courier from Algiers arrived the 28 currt, I received by her a large packet from Colonel Lear, that for the Department of State goes herewith by the Brig Sally Capn Barry of Philadelphia and bound to that port, the Ship is now loading Salt at Torrevieja, I shall for safety send this to him by a person of confidence.
“Not any corsair from Barbary has been seen on Our Coast, the preparations against Tripoli and the little advantages they rape [sic] from the War will I trust make them desireous to finish it. I find the General opinion here is that we shall want an entire Supply of Bread of every Kind from Abroad til the Crop of 1805, which may or may not be Suffitient, the Vineyards in general promise well Brandy and Wine continu[e] low.”
